Title: Recruiting Instructions for Colonel Edward Hand, 11 October 1776
From: Washington, George
To: Hand, Edward



sir
Head Quarters Harlem Heights Oct. 11th [1776]

You are immediately to Inlist such of your Regiment or any other Troops raised in the Province of Pennsylvania as are able of Body & Willing to enter into the Service of the United States of America upon the following Terms.
1st. You are not to inlist any but Freemen able of Body & under the age of 50 carefully avoiding all persons Labouring under any Lameness or other Defect of Body prejudicial to the Service. If any such persons or any Boys or decripit persons are brought into the Service the Officer inlisting them will be chargeable with the Expence they may be to the publick.

2dly. You are not to inlist any Deserters from the Army of the King of Great Britain or persons of Disaffected and Suspicious Character—the American Service having already Suffered greatly by the Desertion of such persons.
3dly. you are to inlist Men to serve during the Continuance of the present War between Great-Brittain & the States of American unless sooner Discharged by proper Authority.
4thly. The Men inlisted by you are to be Subject to the Rules & Articles for the Government of the Army published by Congress the 20th Sepr 1776 and are to sign those Articles.
As an Encouragement to such persons as shall inlist in the above Service you are Authorized to engage besides the Pay & Provisions now allowed.
1st. Each Soldier shall Receive 20 Dollars Bounty Money on being approved by a Majr Genl a Brigr Gen. or Colo. Comdt of a Brigade.
Secondly—He shall also be intitled to 100 Acres of Land at the expiration of his inlistment & in Case of his Death in the Service his Representatives will be intitled thereto.
When any Person is enlisted you are as soon as convenient to take him to some person duly Authorised by the above Articles to take the Oath there Prescribed.
